        Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


     KENNETH NASSET                                                CIVIL ACTION

     VERSUS                                                        NO. 18-9253

     UNITED STATES OF AMERICA                                      SECTION “A” (1)


                                  ORDER AND REASONS

        Before the Court is a Motion for Summary Judgment (Rec. Doc. 57) filed by the

Plaintiff Kenneth Nasset. The Defendant the United States of America opposes this motion.

This motion, set for submission on September 30, 2020, is before the Court on the briefs

without oral argument.

I.      Background

        Nasset filed his Complaint against the Government pursuant to the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671 et seq., regarding the care he received from

the U.S. Department of Veterans Affairs (“VA”) in New Orleans, Louisiana, for the treatment

of his psoriatic arthritis in 2016. (Rec. Doc. 49, p. 1, Court’s Order). Nasset claims that on

September 13, 2016 he saw Dr. Hugh McGrath, a rheumatologist, and was prescribed a TNF

inhibitor after discussing two drugs, Humira and Enbrel, for treating his psoriatic arthritis.

(Rec. Doc. 1, p. 3, Nasset’s Complaint). After taking Enbrel for almost a year, Nasset was

hospitalized on June 13, 2017 and was informed that he had congestive heart failure and a

myocardial infarction. Id. at 4. During this hospitalization, Nasset claims that his attending

physicians, Dr. Margret Maxi and Dr. Meredith Barr, advised him that the Enbrel medication

was the cause of his myocardial infarction. Id.




                                         Page 1 of 6
       Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 2 of 6




       On June 4, 2020, the Court allowed Nasset to amend his Complaint to make the

following three claims against the Government: (1) negligence, (2) vicarious liability, and (3)

lack of informed consent. Nasset then filed this Motion for Summary Judgment as to his

negligence, vicarious liability, and informed consent claims.

II.    Summary Judgment Legal Standard

       Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary

judgment, identifying each claim or defense--or the part of each claim or defense--on which

summary judgment is sought.” “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving par ty bears the initial burden of

informing the court of the basis for its motion by identifying portions of the record which

highlight the absence of genuine issues of material fact. Topalian v. Ehrmann, 954 F.2d 1125,

1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact cannot

be . . . disputed must support the assertion by . . . citing to particular parts of materials in the

record[.]). A fact is immaterial “if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is such that

a reasonable fact finder could render a verdict for the nonmoving party. Id.

III.   Discussion

       To prevail in a medical malpractice case, a plaintiff must prove all three of the following

elements by a preponderance of the evidence: (1) the applicable standard of care expected

of physicians in his medical specialty, (2) a violation of that standard of care, and (3) a causal

connection between the alleged negligent treatment and the plaintiff's injuries. La. R.S.



                                           Page 2 of 6
      Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 3 of 6




9:2794; Pfiffner v. Correa, 643 So.2d 1228, 1233 (La. 1994). While expert testimony is

generally required to establish malpractice, “[t]he jurisprudence has also recognized that

there are situations in which expert testimony is not necessary.” Pfiffner, 643 So.2d at 1233.

For instance, expert testimony is not required where the physician does an obviously careless

act, from which a lay person can infer negligence. Id. (citing Hastings v. Baton Rouge Gen.

Hosp., 498 So.2d 713, 719 (La. 1986)). “Failure to attend a patient when the circumstances

demonstrate the serious consequences of this failure, . . . [is] also [an] example[ ] of obvious

negligence which require[s] no expert testimony to demonstrate the physician's fault.” Id. at

1234. “Likewise, where the defendant/physician testifies as to the standard of care and his

breach thereof, see, e.g., Riser v. American Medical Int'l Inc., 620 So.2d 372, 377 (La. Ct.

App. 5th Cir. 1993); Hastings, 498 So.2d at 722 (violation of LSA-R.S. 40:2113.4 which

imposes duty on a hospital to make emergency services available to all persons in the

community without regard to income or insurance protection and hospital bylaws establishing

duties for on-call physicians), . . . expert testimony is also unnecessary to establish a

malpractice claim.” Pfiffner, 643 So.2d at 1234.

       To establish an informed consent claim, a plaintiff must prove (1) the existence of a

material risk unknown to the patient, (2) a failure to disclose that risk on the part of t he

physician, (3) that disclosure of the risk would have led a reasonable patient in the plaintiff’s

position to reject the medical procedure or choose a different course of treatment, and (4)

injury. Hamilton v. Negi, No. CIV.A. 09-0860, 2014 WL 1388260, at *4 (W.D. La. Mar. 31,

2014), aff'd, 595 F. App'x 346 (5th Cir. 2014) (citing Maybrier v. La. Med. Mut. Ins. Co., 12

So.3d 1115, 1119 (La. App. 3d Cir. 2009)) (citations omitted). In Louisiana, a physician is not

charged with the duty of informing a patient of any and all known risks, but rather, a physician



                                          Page 3 of 6
      Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 4 of 6




has the duty to disclose all material risks of the proposed treatment. Deroch v. Tanenbaum,

131 So.3d 400 (La. App. 4 Cir. 12/18/13). The Louisiana Supreme Court explained,

       The determination of materiality is a two-step process. The first step is to define
       the existence and nature of the risk and the likelihood of its occurrence. “Some”
       expert testimony is necessary to establish this aspect of materiality because
       only a physician or other qualified expert is capable of judging what risk exists
       and the likelihood of occurrence. The second prong of the materiality test is for
       the trier of fact to decide whether the probability of that type harm is a risk which
       a reasonable patient would consider in deciding on treatment. The focus is on
       whether a reasonable person in the patient's position probably would attach
       significance to the specific risk. This determination of materiality does not
       require expert testimony.

Hondroulis v. Schuhmacher, 553 So.2d 398, 412 (La. 1988).

       In his Motion for Summary Judgment, Nasset argues that no genuine issue of material

fact exists for his negligence, vicarious liability, and informed consent claims, because Dr.

McGrath’s testimony supports Nasset’s contentions. Specifically, Nasset argues that an

expert opinion is not required for his negligence and vicarious liability claims because (1) Dr.

McGrath admitted to the negligence and (2) the obvious negligence exception applies. As

Nasset notes, the VA Medication Management Policy states that, “ an assessment of each

patient’s response to his/her medications is to be performed by the clinician to ensure clinical

needs are met and to address the patient’s response to the prescribed medications and actual

or potential medication related problems.” (Rec. Doc. 57-1, p. 2). Nasset argues that Dr.

McGrath should have ordered a follow-up appointment to perform an assessment as to

Nasset’s response to Enbrel according to the VA policy; thus, by not ordering a follow -up, Dr.

McGrath was in violation of this policy. Id. at 2-4. Additionally, he argues that there was no

informed consent, because the side effects of Enbrel were never discussed.

       Conversely, the Government contends Nasset cannot satisfy his burden of proof

because both his negligence claim and his vicarious liability claim require expert testimony,


                                           Page 4 of 6
       Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 5 of 6




which he failed to obtain. More specifically, the Government points out that Nasset only has

one medical expert, Dr. Mark Levin, who the Court determined to be unqualified to give an

opinion on the standard of care for a rheumatologist. (Rec. Doc. 61, p. 2-3, Government’s

Memorandum in Opposition).1 The Government also contends that the VA’s internal policy

cannot establish the applicable standard of care and that Dr. McGrath did not admit to

breaching the standard of care. Id. at 2. Further, the Government argues that Nasset cannot

satisfy his burden of proof regarding informed consent, because congestive heart failure is a

material risk of taking Enbrel, that Nasset was advised of all material risks of taking Enbrel by

three separate rheumatologists, and that Nasset’s own testimony raises a genuine issue of

material fact as to the causation of his congestive heart failure. Id. at 4, 9.

        Here, the Court finds that genuine issues of material facts exist regarding Nasset’s

negligence, vicarious liability, and informed consent claims. More specifically, there still

remains a question of fact as to whether Dr. McGrath violated the VA Medication

Management Policy by not having a follow-up assessment with Nasset. As noted above,

expert testimony is not needed when “the defendant/physician testifies as to the standard of

care and his breach thereof .” Pfiffner, 643 So.2d at 1234; Hastings, 498 So.2d at 722. Nasset

has not established that Dr. McGrath admitted to violating the VA policy nor that this is an

example of obvious negligence. Additionally, because an issue of fact remains as to whether

Nasset was advised of the material risks of taking Enbrel, Nasset has not met his burden of

proof regarding his informed consent claim. As a result, the Court denies Nasset’s Motion for

Summary Judgment.




1However, the Court qualif ied Dr. Mark Levin as an expert to testif y as to whether Nasset had inf ormed
consent to use Enbrel. (Rec. Doc. 49, p. 5, Court’s Order).

                                             Page 5 of 6
      Case 2:18-cv-09253-JCZ-JVM Document 94 Filed 12/08/20 Page 6 of 6




      Accordingly;

      IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 57) filed by the

Plaintiff Kenneth Nasset is DENIED.




                                              __________________________________
      December 8, 2020                              JUDGE JAY C. ZAINEY
                                                UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
